Citation Nr: 0607766	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-34 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
a respiratory disorder, to include entitlement to restoration 
of a 60 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had active service from October 1968 to August 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The veteran's representative stated in the March 2006 
informal hearing that the veteran was seeking service 
connection for a low back disability, as well as a total 
disability rating based on individual unemployability (TDIU).  
Those issues are referred to the RO for appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.

After a review of the record, the Board has determined that 
the RO has not provided the required notice with respect to 
the veteran's increased rating/restoration claim.  While the 
RO provided such notice with respect to an individual 
unemployability claim, that notice does not address the 
veteran's increased rating/restoration claim and does not 
satisfy VA's duty to notify.

The Board also notes that the most recent VA examination of 
the veteran's respiratory disorder was in August 2002.  The 
veteran's representative stated in the March 2006 informal 
hearing that the veteran's condition has worsened 
tremendously.  He also stated that the veteran's respiratory 
disorder was subject to flare-ups in severity, and requested 
that the veteran be examined during such a flare-up.  See 
Ardison v. Brown, 2 Vet. App. 405 (1994) [VA must conduct an 
examination during the active stage of the disease].

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC must assure that 
all notice required by the VCAA has been 
accomplished with respect to the 
veteran's increased rating/restoration 
claim, including notifying the veteran of 
the portion of the evidence he needs to 
submit, the portion which will be 
obtained by VA, and that he should submit 
any evidence in his possession that is 
pertinent to the claim.  The notice 
provided should also inform the veteran 
of the evidence needed to choose an 
effective date if an increased rating is 
granted.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence. 

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current severity and manifestations of 
his service-connected respiratory 
disorder.  If possible, the examination 
should be conducted during a period of 
exacerbation of the disorder.

The claims folder must be made available 
to and be reviewed by the examiner.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

